[Cite as State v. Crook, 2022-Ohio-1475.]


                                       COURT OF APPEALS
                                   COSHOCTON COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. Earle E. Wise, Jr., P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. W. Scott Gwin, J.
-vs-
                                                  Case No. 2021 CA 21
ANGELA CROOK

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Court of Common
                                               Pleas, Case No. 18 CR 205


JUDGMENT:                                      Affirmed



DATE OF JUDGMENT ENTRY:                        May 3, 2022



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

JASON GIVEN                                    TODD W. BARSTOW
PROSECUTING ATTORNEY                           4185 East Main Street
BENJAMIN E. HALL                               Columbus, Ohio 43213
ASSISTANT PROSECUTOR
318 Chestnut Street
Coshocton, Ohio 43812
Coshocton County, Case No. 2021 CA 21                                                        2


Wise, John, J.

       {¶1}   Defendant-Appellant Angela K. Crook (“Appellant”) appeals the July 27,

2021, judgment entry of the Coshocton County Court of Common Pleas denying her

petition for post-conviction relief. Appellee is the State of Ohio. The relevant facts leading

to this appeal are as follows.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   On January 25, 2019, Appellant was indicted by Coshocton County Grand

Jury for Trafficking in Marihuana, Trafficking in a Fentanyl-Related compound, and

Trafficking in Methamphetamine.

       {¶3}   On September 24, 2019, the matter proceeded to trial. Appellant was

convicted on all three counts.

       {¶4}   On October 31, 2019, Appellant filed a Notice of Appeal.

       {¶5}   On June 26, 2020, this Court affirmed the trial court’s convictions.

       {¶6}   On October 27, 2020, Appellant filed a Petition for Post-Conviction Relief

alleging ineffective assistance of counsel. Appellant alleges the contraband discovered in

her car leading to her conviction actually belonged to John Ellis, the passenger in her

vehicle the night of the incident. Appellant’s trial counsel did not call Ellis as a witness to

take responsibility for the contraband. Appellant admits that, at the time of trial, she was

aware that Ellis could have testified on her behalf.

       {¶7}   On July 27, 2021, the trial court dismissed Appellant’s Petition for Post-

Conviction Relief as res judicata, since this was an identifiable issue at direct appeal.
Coshocton County, Case No. 2021 CA 21                                                   3


                                  ASSIGNMENT OF ERROR

      {¶8}   Appellant timely filed a notice of appeal. He herein raises the following

Assignment of Error:

      {¶9}   “I. THE TRIAL COURT ERRED BY DISMISSING CROOK’S PETITION

FOR POST-CONVICTION RELIEF WITHOUT AN EVIDENTIARY HEARING IN

VIOLATION OF HIS [sic] RIGHT TO A MEANINGFUL REVIEW OF HER

CONSTITUTIONAL CLAIMS FOR RELIEF.”

                                               I.

      {¶10} In Appellant’s First Assignment of Error, Appellant argues the trial court

erred by denying Appellant’s Petition for Post-Conviction Relief without an evidentiary

hearing. We disagree.

      {¶11} The appropriate standard for reviewing a trial court’s decision to dismiss a

petition for post-conviction relief, without an evidentiary hearing, involves a mixed

question of law and fact. State v. Durr, 5th Dist. Richland No. 18CA78, 2019-Ohio-807.

This Court must apply a manifest weight standard in reviewing a trial court’s findings on

factual issues underlying the substantive grounds for relief, but we must review the trial

court’s legal conclusions de novo. Id.

      {¶12} “In post-conviction cases, a trial court has a gatekeeping role as to whether

a defendant will even receive a hearing.” State v. Gondor, 112 Ohio St.3d 377, 2006-

Ohio-6679, 860 N.E.2d 77. Under R.C. §2953.21, a petitioner seeking post-conviction

relief is not automatically entitled to an evidentiary hearing. State v. Calhoun, 86 Ohio

St.3d 279, 714 N.E.2d 905 (1999). The proper basis for dismissing a petition for post-

conviction relief without holding an evidentiary hearing include: (1) the failure of the
Coshocton County, Case No. 2021 CA 21                                                       4


petitioner to set forth specific operative facts to establish substantive grounds for relief,

and (2) the operation of res judicata to bar the constitutional claims raised in the petition.

Id.; State v. Lentz, 70 Ohio St.3d 527, 639 N.E.2d 784 (1994).

       {¶13} Before a hearing is granted in proceedings for post-conviction relief upon a

claim of ineffective assistance of trial counsel, the petitioner bears the initial burden to

submit evidentiary material containing sufficient operative facts that demonstrate a

substantial violation of any defense counsel’s essential duties to his client and prejudice

arising from counsel’s ineffectiveness. Calhoun at 283. The trial court could give little or

no weight to a self-serving affidavit. Calhoun at 283.

       {¶14} Evidence outside the record alone does not guarantee the right to an

evidentiary hearing. State v. Curtis, 5th Dist. Muskingum No. CT2018-0014, 2018-Ohio-

2822. A petitioner advancing a post-conviction petition must present evidence which

meets a minimum level of cogency to support his or her claims. State v. Scott, 5th Dist.

Licking No. 15 CA 81, 15 CA 82, 2016-Ohio-3488. A self-serving affidavit filed by the

petitioner generally does not meet his or her minimum level of cogency. Id.

       {¶15} Furthermore, “[u]nder the doctrine of res judicata, a final judgment of

conviction bars the defendant who was represented by counsel from raising and litigating

in any proceeding except an appeal from that judgment of conviction or on appeal from

that judgment.” State v. Perry, 10 Ohio St.2d 175, 226 N.E.2d 104 (1967). A defendant

who was represented by counsel is barred from raising an issue in a petition for post-

conviction relief if the defendant raised or could have raised the issue at trial or on direct

appeal. State v. Szefcyk, 77 Ohio St.3d 93, 671 N.E.2d 233 (1996). “It is well settled that,

‘pursuant to res judicata, a defendant cannot raise an issue in a [petition] for
Coshocton County, Case No. 2021 CA 21                                                        5


postconviction relief if he or she could have raised the issue on direct appeal.’ ” State v.

Elmore, 5th Dist. Licking No. 2005-CA-32, 2005-Ohio-5940, ¶21 quoting State v.

Reynolds, 79 Ohio St.3d 158, 161, 679 N.E.2d 1131 (1997).

       {¶16} Appellant presents no evidence outside the record other than her own

affidavit to support her claim that the drugs in her car belonged to the passenger, and that

the passenger would have testified as such at trial. Appellant has failed to set forth

sufficient operative facts to establish substantive grounds for relief. Therefore, the trial

court properly denied Appellant’s petition for post-conviction relief without holding a

hearing.

       {¶17} Upon review, we find that Appellant’s arguments could have been raised

via direct appeal of her original conviction and sentence. At the time of trial and direct

appeal, Appellant claims she was aware that the contraband belonged to the passenger.

Appellant did not raise ineffective assistance of trial counsel for not calling the passenger

as a witness as an assignment of error on direct appeal. Therefore, the trial court properly

denied Appellant’s petition on the basis of res judicata. Accordingly, the trial court properly

denied Appellant’s petition for post-conviction relief without holding a hearing.
Coshocton County, Case No. 2021 CA 21                                          6


      {¶18} Accordingly, Appellant’s First Assignment of Error is overruled.

      {¶19} For the foregoing reasons, judgment of the Court of Common Pleas of

Coshocton County, Ohio, is hereby affirmed.


By: Wise, John, J.

Wise, Earle, P. J., and

Gwin, J., concur.




JWW/br 0428